Citation Nr: 1625371	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  95-42 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected lumbosacral strain.

2.  Entitlement to an initial compensable disability rating for service-connected residuals of the removal of a growth or tumor from the left ear.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to October 1991 and from June 2001 to September 2004, with additional service in the United States Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claim for an increased evaluation for service-connected lumbosacral strain, and a December 2005 rating decision of the RO in Wichita, Kansas, which granted the Veteran's claim for service connection for residuals of the removal of a growth or tumor from the left ear and assigned a noncompensable disability rating effective September 17, 2004.  Jurisdiction of the appeals has since transferred to the St. Louis, Missouri RO.  

In January 1999, the Veteran testified at a Travel Board hearing at the St. Louis, Missouri RO before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  The Veteran was afforded the opportunity to present testimony at another hearing before the Board, and in April 2008, he testified before a different VLJ via means of a video conference hearing.  Transcripts of the January 1999 and April 2008 hearings have been associated with the claims file.  

During the course of the appeal, the Board remanded the issue of entitlement to a disability rating in excess of 20 percent for service-connected lumbosacral strain for further development in August 1999, August 2003 and September 2008.  In November 2010, the Board issued a decision which, in pertinent part, denied the Veteran's claim seeking a disability rating in excess of 20 percent for lumbosacral strain.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an August 2011 Order, the Court vacated the November 2010 Board decision to the extent that it denied entitlement to a disability rating in excess of 20 percent for service connected lumbosacral strain, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The Board then remanded the issue for further development in May 2012.  The appeal has since been returned to the Board for appellate review. 

With regard to the appeal of the Veteran's claim for an initial compensable disability rating for service-connected residuals of the removal of a growth or tumor from the left ear, the Board remanded the matter for further development in September 2008, November 2010, and May 2012.  The development was completed, and the appeal was returned to the Board for appellate review.

During the pendency of the appeal, the Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran sent correspondence that was received by VA in June 2010, asserting that his service-connected disabilities, including his lumbosacral strain, affect his employment and that he should be awarded a 100 percent disability rating.  The Board recognized this as raising a claim for a TDIU, and in November 2010, remanded the issue of entitlement to a TDIU for initial adjudication by the AOJ.  The Board again remanded the issue in May 2012.

In February 2015, the Veteran requested to present testimony at an additional hearing before the Board, and in turn, the Board remanded the case in October 2015 to schedule the Veteran this additional hearing.  This hearing was held in March 2016 by means of video-conferencing technology before the undersigned VLJ, who did not conduct the April 2008 hearing.  A transcript of the March 2016 hearing has also been associated with the claims file.  
 
The issues of entitlement to a disability rating in excess of 20 percent for service-connected lumbosacral strain and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On the record at his March 2016 Board hearing, and in a subsequent writing submitted prior to the promulgation of a Board decision in the appeal, the Veteran expressed his desire to withdraw his appeal seeking an initial compensable disability rating for service-connected residuals of the removal of a growth or tumor from the left ear.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to an initial compensable disability rating for service-connected residuals of the removal of a growth or tumor from the left ear.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing, or otherwise in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  

At the March 2016 Board hearing, on the record, the Veteran stated that he wished to withdraw his appeal seeking an initial compensable disability rating for service-connected residuals of the removal of a growth or tumor from the left ear.  A few days later, his representative submitted a written statement confirming the withdrawal of this appeal.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to that particular issue on appeal.  Accordingly, the Board does not have jurisdiction over it, and the appeal seeking an initial compensable disability rating for service-connected residuals of the removal of a growth or tumor from the left ear must be dismissed.  


ORDER

The appeal seeking an initial compensable disability rating for service-connected residuals of the removal of a growth or tumor from the left ear is dismissed.


REMAND

Regarding the Veteran's appeals seeking a disability rating in excess of 20 percent for service-connected lumbosacral strain and a TDIU, the Veteran testified before the undersigned VLJ in March 2016 and before another VLJ, K.K. Gallagher, in April 2008.  Transcripts of both hearings are of record.  VA regulations require that any VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  If more than one VLJ has conducted a hearing, the matter will be decided by a three-member panel.  38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015).  Additionally, a veteran is entitled to have an opportunity for a hearing before all Veterans Law Judges who will ultimately decide the appeal. Arneson v. Shinseki, 24 Vet. App. 379 (2011).

In May 2016, VA sent a letter to the Veteran informing him of his right under Arneson to a hearing before a third VLJ.  In correspondence received in June 2016, the Veteran indicated that he wishes to appear at another videoconference hearing before the third VLJ who subsequently take part in the panel of VLJs who will decide the appeal.  As such, the Board must remand the remaining appeals for the Veteran to be afforded an additional hearing, pursuant to Arneson.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a third VLJ via videoconference in accordance with applicable procedures, with appropriate notification to the Veteran and his representative.  A copy of the notice letter concerning the scheduled time and place of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


